 1   WANGER JONES HELSLEY PC
     265 E. River Park Circle, Suite 310
 2   Fresno, California 93720
     Telephone: (559) 233-4800
 3   Facsimile: (559) 233-9330

 4
     Peter M. Jones, Esq. SBN# 105811
 5
     Attorneys For:           Defendant, Miguel Vila-Valle
 6
                                           UNITED STATES DISTRICT COURT
 7
                                           EASTERN DISTRICT OF CALIFORNIA
 8

 9
     UNITED STATES OF AMERICA,                            )   Case No.: 1:18 CR 00156-DAD-BAM
10                                                        )
                              Plaintiff,                  )   STIPULATION TO EXONERATE CASH
11                                                        )   BOND;DECLARATION OF PETER M.
     vs.                                                  )   JONES;AND ORDER THEREON
12                                                        )
     MIGUEL VILLA-VALLE,                                  )
13                                                        )
                              Defendant                   )
14                                                        )

15
             Defendant, Miguel Villa-Valle, by and through counsel, Peter M. Jones, and Plaintiff, UNITED
16
     STATES OF AMERICA, by and through counsel, McGregor W. Scott and Vincenza Rabenn, hereby
17
     stipulate as follows:
18
             That the $10,000 cash bond be exonerated and returned to Javier Villa Jr.
19

20                                   DECLARATION OF PETER M. JONES

21           I, Peter M. Jones, declare as follows:

22           1.        I am an attorney admitted to practice before this court, and am counsel of record for

23   Miguel Villa-Valle, the defendant in the above entitled action.

24           2.        On July 16, 2018 a $10,000 bond was ordered in the above entitled action, to be

25   secured by the property of Javier Villa Jr. and Alicia Marquez. This order effectively rendered the $10,000

26   cash bond unnecessary to secure the release of the defendant.

27           3.        Currently defendant has both a $10,000 cash bond and $10,000 property bond securing

28   his release.
 1           4.      The defendant had a Deed of Trust (DOC-2018-0055074-00) properly executed and

 2   delivered to this court to secure the $10,000 property bond and the defendants release.

 3           5.       I have contacted AUSA Vincenza Rabenn, and she has agreed to stipulate to the

 4   exoneration of the $10,000 cash bond.

 5

 6           I declare under penalty of perjury that the foregoing is true and that this declaration was executed

 7   in Fresno, California, on November 29, 2018.
 8                                                           /s/ PETER M. JONES_______________
                                                                Peter M. Jones
 9

10   Dated: November 29, 2018                                  Respectfully Submitted,
11

12
                                                               By: /s/ PETER M. JONES
                                                                   PETER M. JONES, Attorney for Defendant,
13
                                                                   Miguel Villa-Valle
14

15   Date: November 29, 2018                                   McGregor W. Scott, U.S. Attorney
                                                               UNITED STATES ATTORNEY’S OFFICE
16
                                                               By:/s/ VINCENZA RABENN
17                                                                    Vincenza Rabenn ,
                                                                      Assistant U.S. Attorney
18

19                                                         ORDER

20           Having reviewed the above Stipulation and Good Cause Appearing, it is hereby ordered: That the

21   $10,000 cash bond be exonerated and returned to Javier Villa Jr.

22           IT IS SO ORDERED.

23           Dated: December 3, 2018                                    /s/ Barbara   A. McAuliffe
24                                                              UNITED STATES MAGISTRATE JUDGE

25

26

27

28
